Citation Nr: 1138022	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO in North Little Rock, Arkansas.  A transcript of the hearing is associated with the claims file.  At the time of his Board hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider the newly received evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's COPD was not manifested during his period of active military service, and is not shown to be causally or etiologically related to his active military service, to include asbestos exposure.

CONCLUSION OF LAW

Service connection for COPD, to include as due to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2008 and May 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Such letters also provided the Veteran with the information and evidence necessary to establish a disability rating and an effective date pursuant to Dingess/Hartman, supra.  These letters were provided prior to the initial RO adjudication of the claim in July 2009.  Therefore, the Board finds that VA's duty to notify has been satisfied with respect to content and timing.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, service personnel records, and post-service treatment records have been obtained.  At his Board hearing, the Veteran testified that he is not currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, VA does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  The Veteran has also been provided a VA examination and medical opinion regarding the etiology of his COPD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board finds that such examination is more than adequate, as it is predicated on a full reading of the Veteran's STRs and post-service treatment records in the claims file.  Additionally, the opinion considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

At his December 2010 Board hearing and in documents of record, the Veteran contends that he was exposed to asbestos while serving on a United States Navy ship during his active military service.  He reports that this asbestos exposure caused his current COPD.  Therefore, the Veteran alleges that service connection for such disorder is warranted.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In regard to the first element necessary to establish service connection, i.e., a current disability, the Veteran was diagnosed with COPD in May 2008 by a private physician and in April 2009 by a VA examiner.  Therefore, the Veteran has a current diagnosis for the purposes of establishing service connection.

The Veteran's STRs are void of findings, complaints, symptoms, or any diagnosis attributable to breathing problems, sinus problems, or COPD.  However, the Veteran is competent to describe the nature and extent of his in-service duties which he alleges exposed him to asbestos.  Moreover, he is competent to testify to seeing pipes covered in asbestos in his work environment where he served as a disbursement clerk and the Board finds such statements credible as they are consistent with his service aboard the USS Ellison with a military occupational specialty of disbursement clerk, as noted by service personnel records.  See 38 U.S.C.A. § 1154(a), 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Board finds that the Veteran was exposed to asbestos during his military service.

Post-service, the Veteran was first treated for his COPD by private physicians in 2008.  He left the active military service in 1953 and did not complain of symptoms to a medical provider until over 50 years later.  This intervening lapse of so many years between his separation from the military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  
  
In April 2009, the Veteran was provided a VA examination.  The VA examiner, following a physical examination, an interview with the Veteran, and a review of the claims file, diagnosed COPD.  The examiner determined that the Veteran had minimal asbestos exposure during his active military service.  The examiner then concluded that it was less likely as not that the Veteran's COPD was caused by or a result of his minimal asbestos exposure.  As support for this conclusion, the VA examiner stated that the Veteran's asbestos exposure was little and relied on a computed tomography (CT) scan that did not show plaques, which the examiner indicated were normally found with the diagnosis of exposure to asbestos.

In December 2010, the Veteran's private physician, Dr. R.B.M., submitted a medical opinion.  Dr. R.B.M. diagnosed the Veteran with probable combined moderate obstructive and restrictive airway disease.  Dr. R.B.M. then determined that some or even all of the restrictive lung disease could have more likely than not come from asbestos exposure.  (Emphasis added).  Dr. R.B.M. based this conclusion on the Veteran's reported history of wartime asbestos exposure and a physical examination of the Veteran.

There are a line of precedent cases discussing the probative value of opinions that are equivocal, i.e., which essentially state that it is possible the disorder at issue is attributable to the Veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to the military service is an insufficient basis for an award of service connection.  The Court stated that this phrase is similar to saying the disorder in question "may or may not"" be related to the military service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

It is clear that Dr. R.B.M. merely contemplated that it was possible that the Veteran's COPD is related to his active military service, as evidenced by the physician saying the disorder "could" be related to asbestos exposure.  Dr. R.B.M. did not provide any rationale for this speculative medical opinion.  Therefore, this is insufficient medical evidence to substantiate the Veteran's claim.  Id.

In contrast, the Board accords great probative weight to the April 2009 VA examiner's opinion as such was predicated on an interview with the Veteran wherein he reported that in-service asbestos exposure; a review of the service treatment records; and a physical examination, to include diagnostic testing.  Moreover, the April 2009 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the April 2009 VA examiner's opinion.  

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him have unequivocally attributed his COPD to his active military service, to include his asbestos exposure.  

The Board notes that the Veteran has contended on his own behalf that his current COPD is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of his military service, to include asbestos exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service asbestos exposure and sinus complaints, and his current manifestations of COPD, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service asbestos exposure and sinus complaints, and his current COPD.  In contrast, the April 2009 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's in-service asbestos exposure as well as the current nature of his COPD, to include utilizing specialized diagnostic testing.  Therefore, the Board accords greater probative weight to the April 2009 VA examiner's opinion.

Additionally, to the extent that the Veteran and his spouse have contended that he has experienced COPD symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's and his spouse's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's COPD until May 2008.  In fact, the record is void of complaints regarding the Veteran's COPD until a few months prior to the submission of his claim for VA benefits in September 2008.  Therefore, the Veteran's and his spouse's current statements, made in connection with his pending claim for VA benefits, that he has had COPD symptomatology since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of COPD symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of COPD symptomatology to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for COPD, to include as due to asbestos exposure, is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, while the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this appeal so the Veteran is afforded every possible consideration.

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas, contained in the claims file are dated from February 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, at his Board hearing, the Veteran testified that he was treated by the VAMC in Fayetteville, Arkansas, for his bilateral hearing loss since 2003.  The earliest VAMC records contained in the claims file are dated from May 2005.  All pertinent records prior to May 2005 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Third, at his Board hearing, the Veteran testified that in 1957 Dr. L., a private physician, in Dallas, Texas, treated him for his bilateral hearing loss.  No attempt has been made by the RO to obtain these medical records.  These records should be obtained before deciding his appeal.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).  

Finally, this issue was previously sent to a VA examiner to obtain a VA examination and opinion.  However, upon review of the opinion obtained in April 2009, the Board finds that further inquiry is warranted.  The April 2009 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  In regard to whether the Veteran's bilateral hearing loss was related to his active military service, the VA examiner concluded that he could not resolve the issue without resort to mere speculation.  The Court recently determined that a VA examiner cannot use speculation as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his post-service treatment records, and the medical literature reviewed in forming the medical opinion.  Therefore, the Board finds a remand is warranted in order to obtain another medical opinion concerning the etiology of the Veteran's current bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant treatment records from the VAMC in Fayetteville, Arkansas, dated from 2003 until May 2005, and since February 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ask the Veteran for the names and addresses of the private providers who have treated him for his bilateral hearing loss.  With the appropriate authorization from the Veteran, obtain any available records identified. 
The RO/AMC should specifically attempt to obtain the 1957 medical records from Dr. L. in Dallas, Texas. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon obtaining the above records and associating them with the claims file (or upon documenting why the above records cannot be obtained), the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the etiology of his current bilateral hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his active military service, to include his in-service noise exposure.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's bilateral hearing loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


